Citation Nr: 0922243	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-33 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk






INTRODUCTION

The Veteran served on active duty from November 1943 to April 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss and tinnitus.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record shows that Veteran's current 
bilateral hearing loss is likely related to in-service 
acoustic trauma.

2.  The evidence of record does not show that the Veteran has 
been diagnosed with tinnitus.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by 
the Veteran's active service. 38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, 5103, 5103(a), 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).

2.  The Veteran's current tinnitus was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103(a), 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).


Bilateral Hearing Loss 

The Veteran claims that he was exposed to acoustic trauma in 
service as an anti-aircraft machine gun crewman, field 
artillery crewman, and heavy artillery crewman.  In the 
present case, while the Veteran's service personnel records 
confirm the military occupations identified above, the 
Veteran has not specifically alleged he served in combat, nor 
is there any evidence of such service. 38 U.S.C.A. § 1154(b).  
Although the Veteran does not have evidence documenting 
service in combat, the Veteran is competent to describe 
noises he heard during service. Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Furthermore, the Board finds the Veteran's report of 
noise during service to be credible as there are no 
conflicting statements in the record nor is there any 
evidence suggesting the Veteran was mistaken.  In fact, 
service personnel records confirm the Veteran's military 
occupations, and are consistent with exposure to acoustic 
trauma, the Board finds that the Veteran's contentions of 
noise exposure in service are consistent with his 
circumstances of his service  See Buchanan v. Nicolson, 451 
F.3d 1331 (Fed. Cir. 2006).  Thus, the account of acoustic 
trauma will be accepted as the inservice incurrence. See 
38 U.S.C.A. § 1154.

Having determined that the Veteran was as likely as not 
exposed to acoustic trauma in service, the remaining 
questions before the Board are whether the Veteran has a 
current diagnosis of hearing loss for which service 
connection may be granted, and whether there is nexus between 
any tinnitus or hearing loss and his service.  Brock v. 
Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The first requirement for any service connection claim is 
evidence of current disability.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Hearing loss disability claims are governed by 
38 C.F.R. § 3.385.  This regulation provides hearing loss is 
a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater. 38 C.F.R. § 3.385.  
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent. 38 C.F.R. § 3.385.

A December 2007 VA examination reveals that the Veteran has 
mild to moderate sensorineural hearing loss in his right ear, 
and mild to profound sensorineural hearing loss in his left 
ear.  The Board notes that the puretone thresholds, in 
decibels, recorded during this examination, meets the 
numerical requirements to be considered a hearing loss 
disability for VA purposes pursuant to 38 C.F.R. § 3.385.

The Veteran's service treatment records show that the 
Veteran's hearing was within normal limits.  He had 15/15 on 
whisper and spoken voice tests bilaterally at his separation 
examination in April 1946.  Thus, the evidence fails to 
establish that the Veteran had a loss in hearing acuity while 
on active military duty.  

The Veteran was seen and evaluated at a VA audiological 
clinic for a consultation in April 2007.  The Veteran 
reported a history of hearing loss and using hearing aids.  
The Veteran was evaluated to have mild to severe 
sensorineural hearing loss in his right ear and mild to 
profound sensorineural hearing loss in the left ear.  Speech 
recognition scores were 84 percent and 80 percent in right 
and left ears, respectively.  In an August 2007 addendum, the 
Veteran's physician opined that the Veteran's current hearing 
loss is as likely as not a result of exposure to a high noise 
environment while on active duty with the Marine Corps.  

Furthermore, the Veteran underwent a VA audiological 
examination in December 2007.  The examination showed that 
the Veteran had bilateral hearing loss, mild to severe on the 
right and mild to profound on the left.  His average puretone 
threshold value for his right ear was 57.5 decibels and 73.75 
decibels for his left ear.  Speech recognition scores using 
the Maryland CNC Test were 76 in the right ear and 72 in the 
left ear.  The examiner stated that he could not determine 
whether the Veteran's hearing loss resulted from his military 
service without resorting to mere speculation.

As was noted earlier, a VA audiologist opined in August 2007 
that the Veteran's hearing loss is at least as likely as not 
related to acoustic trauma sustained in service, specifically 
explaining that the Veteran's hearing loss is the result of 
the high noise environment while on active duty with the 
Marine Corps.  The subsequent December 2007 VA audiological 
examination report stated only that "I cannot resolve this 
issue without resort to mere speculation."  While both of 
these medical opinions lack particularly well-reasoned 
rationales, the former is somewhat more detailed, and 
therefore, more probative.  The Board also finds it 
significant that there is no affirmative evidence suggesting 
that the hearing loss is not the result, at least in part, of 
noise exposure during the Veteran's service.  

In this case, the evidence is at least in equipoise on the 
question of whether the Veteran's currently diagnosed hearing 
loss is related to service.  Resolving all reasonable doubt 
in favor of the Veteran, as required by law under such 
circumstances, the Board concludes that the Veteran incurred 
bilateral hearing loss as a result of his active duty.  
Ashley v. Brown, 6 Vet. App. 52 (1993); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Tinnitus

The Veteran claims that he has tinnitus due to noise exposure 
in service.  The Board acknowledges that the Veteran is 
competent to give lay evidence about what he has experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a lay 
person, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West,  
142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

While the Veteran contends that he suffers from tinnitus, and 
he is competent to report symptoms of tinnitus, the relevant 
medical evidence is contrary to such contentions.  The 
medical evidence of record consists of the following:  VA 
audiological consultation dated in April 2007, which shows 
that the Veteran denied having tinnitus; and a VA examination 
report from December 2007, which notes there is no history of 
tinnitus.  Thus the medical evidence fails to establish that 
the Veteran has a currently diagnosed tinnitus.  

The medical evidence casts doubt on the credibility of the 
Veteran's contention that he currently suffers from tinnitus.  
The Board acknowledges the Veteran's assertion in his March 
2008 Notice of Disagreement (NOD) that he did not know that 
tinnitus was a ringing in the ears.  However, the fact 
remains that there is no medical evidence showing that the 
Veteran has been diagnosed with tinnitus.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993)(observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

To the extent that the Veteran is able to observe continuity 
of tinnitus since service, his opinions are outweighed by the 
competent medical evidence.  Simply stated, the Board finds 
that the service treatment records (containing no complaints, 
symptoms, findings or diagnoses related to tinnitus) and 
post-service medical records (containing no competent medical 
evidence of complaints, symptoms, findings or diagnoses of 
tinnitus) outweigh the Veteran's contentions.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Therefore, service connection for tinnitus 
is denied because medical evidence fails to establish the 
Veteran has a current disability for which service connection 
may be granted.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Duties to Notify and Assist the Appellant 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103, 
5103A, 5107.  The notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in October 2007; and a 
rating decision in January 2008.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Thus, VA has satisfied its 
duty to notify and satisfied that duty prior to the issuance 
of the August 2008 statement of the case.  However, the 
issuance of an additional supplemental statement of the case 
is not required because no evidence was received subsequent 
to the August 2008 statement of the case.  38 C.F.R. 
§§ 19.31, 19.37 (2008).  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA also obtained a medical examination in relation 
to these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing monetary 
awards.

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


